MEMORANDUM OPINION
No. 04-03-00833-CR
Michael Clarence GILLUM,
Appellant
v.
The STATE of Texas,
Appellee

From the 187th Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CR-7256-W
Honorable Raymond Angelini, Judge Presiding
PER CURIAM
Sitting:	Sarah B. Duncan, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	January 14, 2004
MOTION TO DISMISS GRANTED; DISMISSED
	Appellant filed a motion to dismiss his appeal. The motion is granted, and this appeal is
dismissed. See Tex. R. App. P. 42.2(a).
							PER CURIAM
Do not publish